19-11425-mkv          Doc 46     Filed 08/13/19    Entered 08/13/19 20:59:00 Main Document
                                                 Pg 1 of 30
                                          Hearing Date and Time: September 12, 2019 at 10:00 a.m.
                                                Objection Deadline: September 5, 2019 at 4:00 p.m.


 HERRICK, FEINSTEIN LLP
 Steven B. Smith
 Meaghan Millan
 2 Park Avenue
 New York, NY 10016
 Telephone: (212) 592-1400
 Facsimile: (212) 592-1500

 Counselfor Debtors and Debtors-in-Possession

 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK


In re:                                                      Chapter 11

C.T.W. REALTY CORP.,                                        Case No.: 19-11425 (MKV)

                               Debtors.



    NOTICE OF HEARING ON MOTION OF C.T.W. REALTY CORP. FOR ENTRY OF
         AN ORDER (A) APPROVING BID PROCEDURES FOR THE SALE OF
      THE DEBTOR’S PROPERTY AND (B) AUTHORIZING THE AUCTION SALE

              PLEASE TAKE NOTICE that a hearing on the Motion of C.T.W. Realty Corp. for

Entry of an Order (A) Approving Bid Procedures for the Sale of the Debtor’s Property and (B)

Authorizing the Auction Sale will be held before the Honorable Mary Kay Vyskocil, Bankruptcy

Judge of the United States Bankruptcy Court for the Southern District of New York, at One

Bowling Green, New York, NY 10004, on September 12, 2019 at 10:00 a.m. (EST), or as soon

thereafter as counsel may be heard.

              PLEASE TAKE FURTHER NOTICE that responses or objections to the Motion, if

any, must (i) be in writing, (ii) state with particularity the grounds therefor, (iii) be filed with the

Bankruptcy Court, (iv) comply with applicable law and rules, and (v) be served upon:                 (a)




HF I28945.^9v.l
19-11425-mkv           Doc 46   Filed 08/13/19     Entered 08/13/19 20:59:00      Main Document
                                                 Pg 2 of 30


 counsel for the Debtor, Herrick, Feinstein LLP, 2 Park Avenue, New York, New York 10016

(Attn: Steven B. Smith), (b) the Office of the United States Trustee for the Southern District of

New York, 201 Varick Street, Suite 1006, New York, NY 10014, (Attn: Benjamin J. Higgins),

(c) counsel for Wilmington Trust, N.A., as Trustee for the Benefit of the Holders of LLCM

2017-LC26 Mortgage Trust Commercial Mortgage Pass-Through Certificates, Series 2017-

LC26, Perkins Coie LLP, 1155 Avenue of the Americas, New York, New York 1036, (Attn:

Gary Eisenberg), and (d) all other persons and entities that have filed a Notice of Appearance in

this bankruptcy case, so as to be received no later than September 5, 2019 at 4:00 p.m.

(prevailing Eastern Time).

              PLEASE TAKE FURTHER NOTICE that, if no responses or objections to the Motion

are filed by the deadline, the relief sought may be granted without further notice or hearing.

Dated: New York, New York
       August 13, 2019

                                             HERRICK, FEINSTEfN LLP
                                             Attorneys for the Debtor
                                             2 Park Avenue
                                             New York, New York 10016
                                             (212)-592-1400

                                              By: /s/ Steven B. Smith___________
                                                  Steven B. Smith




HF 12894539V. I
19-11425-mkv   Doc 46   Filed 08/13/19     Entered 08/13/19 20:59:00    Main Document
                                         Pg 3 of 30



UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

In re:
                                                      Chapter 11
C.T.W. REALTY CORP.,
                                                      Case No. 19-11425 (MKV)
                         Debtor.




            MOTION OF C.T.W. REALTY CORP. FOR ENTRY OF AN
         ORDER (A) APPROVING BID PROCEDURES FOR THE SALE OF
     THE DEBTOR’S PROPERTY AND IBI AUTHORIZING THE AUCTION SALE




                                              HERRICK, FEINSTEIN LLP
                                              Steven B. Smith
                                              Meaghan Millan
                                              2 Park Avenue
                                              New York, NY 10016
                                              Telephone: (212) 592-1400
                                              Facsimile: (212) 592-1500

                                              Counselfor Debtor and Debtor-In-Possession
19-11425-mkv              Doc 46         Filed 08/13/19           Entered 08/13/19 20:59:00                        Main Document
                                                                Pg 4 of 30



                                                   TABLE OF CONTENTS

                                                                                                                                      Page

JURISDICTION AND VENUE.................................................................................................... 1

BACKGROUND........................................................................................................................... 2

         A.       Pre-Petition Events...................................................................................................... 2

         B.      The Bankruptcy Filing and Post-Petition Events.........................................................3

         C.      The Debtor’s Plan....................................................................................................... 4

RELIEF REQUESTED....................................................................................................................5

MARKETING PROCESS.............................................................................................................. 5

PROPOSED BID PROCEDURES................................................................................................. 6

BASIS FOR RELIEF.......................................................................................................................7

   I.         The Relief Sought in the Bidding Procedures Order is in the Best Interests of the
              Debtor’s Estate and Should be Approved........................................................................7

   II.        The Property Will Be Sold Free and Clear Of All Liens, Claims and Interests............. 9

   III.       The Successful Bidder Should Be Afforded Protection Under Bankruptcy Code
              Section 363(m)...............................................................................................................10

CONCLUSION..............................................................................................................................11
19-11425-mkv             Doc 46         Filed 08/13/19          Entered 08/13/19 20:59:00                      Main Document
                                                              Pg 5 of 30



                                              TABLE OF AUTHORITIES

                                                                                                                             Page(s)

Cases

In re 995 Fifth Ave. Assocs., L.P.,
    96 B.R. 24 (Bankr. S.D.N.Y. 1989)...................................................................................... 7, 8

Allstate Ins. Co. v. Hughes,
    174 B.R. 884 (Bankr. S.D.N.Y. 1994).................................................................................... 11

In re Bakalis,
    220 B.R. 525 (Bankr. E.D.N.Y. 1998).................................................................................... 11

In re BearingPoint, Inc.,
    No. 09-10691 (REG) (Bankr. S.D.N.Y. Apr. 7, 2009)............................................................. 8

In re Financial News Network, Inc.,
    126 B.R. 152 (Bankr. S.D.N.Y. 1991)...................................................................................... 7

In re FortunoffFine Jewelry and Silverware, LLC,
    No. 08-10353 (JMP) (Bankr. S.D.N.Y. Feb. 22, 2008)............................................................ 8

In re Integrated Resources, Inc.,
    147 B.R. 650 (Bankr. S.D.N.Y. 1992).................................................................................. 7, 8

In re Iridium Operating, LLC,
    478 F.3d 452 (2d Cir. 2007)...................................................................................................... 9

Kabro Assoc. ofWestIslip, LLCv. Colony Hill Assocs. (In re Colony Hill Assocs.),
   Ill F.3d269 (2d Cir. 1997).................................................................................................... 11

In re Metroplex on the Atl, LLC,
    545 B.R. 786 (Bankr. E.D.N.Y. 2016).................................................................................... 10

Mich. Employment Sec. Comm’n v. Wolverine Radio Co. (In re Wolverine Radio Co.),
   930 F.2d 1132 (6th Cir. 1991)................................................................................................ 10

In re Silicon Graphics, Inc.,
    No. 09-11701 (MG) (Bankr. S.D.N.Y. Apr. 3, 2009)............................................................... 8

In re Stein & Day, Inc.,
    113 B.R. 157 (Bankr. S.D.N.Y. 1990).................................................................................... 11

In re Steve & Barry’s Manhattan LLC,
    No. 0812579 (AEG) (Bankr. S.D.N.Y. Aug. 5, 2008).............................................................. 8



                                                                  11
19-11425-mkv           Doc 46        Filed 08/13/19         Entered 08/13/19 20:59:00                   Main Document
                                                          Pg 6 of 30



In re Thomson McKinnon Sec., Inc.,
     120 B.R. 301 (Bankr. S.D.N.Y. 1990)...................................................................................... 9

Statutes and Rules

11 U.S.C. § 101(51B)............................................................................................. 2,3
11 U.S.C. § 105................................................................................................... 1, 5,9
11 U.S.C. § 363......................................................................................1,5, 8, 9, 10, 11
11 U.S.C. § 365................................................................................................. 1,8, 10
11 U.S.C. § 543.......................................................................................................... 3
11 U.S.C. § 1107........................................................................................................ 3
11 U.S.C. § 1108........................................................................................................ 3
11 U.S.C. § 1124........................................................................................................ 5
28 U.S.C. § 157.......................................................................................................... 1
28 U.S.C. § 1334.........................................................................................................1
28 U.S.C. § 1408.........................................................................................................1
28 U.S.C. § 1409.........................................................................................................1
Fed. R. Bankr. P. 2002.................................................................................................1
Fed. R. Bankr. P. 6004............................................................................................. 1,9




                                                             111
19-11425-mkv         Doc 46       Filed 08/13/19       Entered 08/13/19 20:59:00               Main Document
                                                     Pg 7 of 30



TO: THE HONORABLE MARY KAY VYSKOCIL,
    UNITED STATES BANKRUPTCY JUDGE:

         C.T.W. Realty Corp, the debtor and debtor in possession (the “Debtor”) in the above-

captioned chapter 11 case (the “Chapter 11 Case”), by and through its attorneys, respectfully

submits this motion (the “Motion”), seeking the entry of order (the “Bid Procedures Order”), a

proposed form of which is annexed to this application as Exhibit A, authorizing and approving

the bid procedures and terms of sale (the “Bid Procedures”) for the proposed sale of the Debtor’s

Property (defined below) as more fully set forth below, and authorizing the Auction' pursuant to

Sections 105(a), 363(b), (f) and (m), and 365 of title 11, United States Code, 11 U.S.C. §§ et seq.

(the “Bankruptcy Code”) and Rules 2002 and 6004 of the Federal Rules of Bankruptcy Procedure

(the “Bankruptcy Rules”). In support thereof, the Debtor respectfully represents and states as

follows:

                                     JURISDICTION AND VENUE

         1.      This Court has jurisdiction to consider this matter pursuant to 28 U.S.C. §§157 and

1334 and the Amended Standing Order of Reference M-431, dated January 31,2012 (Preska, C.J.).

        2.       This matter is a core proceeding pursuant to 28 U.S.C. § 157(b).

        3.       Venue is proper before this Court pursuant to 28 U.S.C. §§ 1408 and 1409.

        4.       The statutory predicates for the relief requested herein are sections 105(a), 363 and

365 of the Bankruptcy Code and Bankruptcy Rules 2002 and 6004.




' Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to such terms in the Bid
  Procedures.
19-11425-mkv       Doc 46     Filed 08/13/19     Entered 08/13/19 20:59:00        Main Document
                                               Pg 8 of 30



                                         BACKGROUND
A.      Pre-Petition Events

        5.      The Debtor is a corporation organized under New York law, and is a single asset

real estate company, as defined in 11 U.S.C. § 101 (5IB). The Property, owned by the Debtor for

close to 40 years, is a five-story industrial building erected in the 1880s, originally utilized as a

brewery. The Property possesses approximately 45,000 usable square feet.

        6.      In the 1970s, the family of the Debtor’s President, Mr. Gary Tse, established its

first garment factory in the Property. When the Debtor acquired the Property in 1982, the Debtor

converted the majority of the Property to garment factory use alongside other industrial and non-

traditional uses, e.g., work/live artist lofts, art galleries, restaurant equipment manufacturing and

warehousing.

        7.      In the early 2000s, the Debtor repositioned the Property and leased office and

creative lofts. The Debtor invest significant capital to upgrade the Property’s infrastructure and

for tenant improvements.

       8.       On or about February 10, 2017, Ladder Capital Finance LLC (“Ladder Capital”)

agreed to make a loan to the Debtor in the amount of $25,125,000.00 (the “Loan’’) pursuant to the

terms of a loan agreement, dated February 10, 2017 (the “Loan Agreement’’) and evidenced by an

Amended, Restated and Consolidated Promissory Note, dated February 10, 2017 (the “Note’’).

The Loan is secured by an Amended, Restated and Consolidated Mortgage, Assignment of Leases

and Rents and Security Agreement, dated February 10, 2017 (the “Mortgage”), which encumbers

the Property.

       9.       Effective as of March 13, 2017, Ladder Capital assigned the Loan, Note and

Mortgage, and other related documents (together, the “Loan Documents”), to Ladder Capital
19-11425-mkv      Doc 46     Filed 08/13/19     Entered 08/13/19 20:59:00       Main Document
                                              Pg 9 of 30



Finance II, LLC, which subsequently assigned the Loan Documents to Wilmington Trust, N.A.,

as Trustee for the Benefit of the Holders of LLCM 2017-LC26 Mortgage Trust Commercial

Mortgage Pass-Through Certificates, Series 2017-LC26 (“Wilmington Trusf’).

        10.    On or about December 11, 2017, the Debtor entered into a Mortgage Agreement

with Titan Capital ID, LLC (“Titan Capital”) pursuant to which Titan Capital agreed to make a

mortgage loan to the Debtor in the amount of $3,500,000. The Loan is secured by a lien on the

Property.

        11.    On or about June 8, 2018, Wilmington Trust commenced a foreclosure action in

response to alleged defaults by the Debtor of the Loan Documents by filing a Summons and

Verified Complaint in the Supreme Court of the State of New York, County of New York. On

October 24, 2018, the State Court appointed Gregory A. Gilfoil as receiver of the Property. A

Judgment of Foreclosure and Sale was entered on March 20, 2019 and a foreclosure sale was

scheduled to occur on May 2, 2018.

B.     The Bankruptcy Filing and Post-Petition Events

        12.    On May 1, 2019 (the “Petition Date”), the Debtor filed a voluntary Chapter 11

petition before this Court (the “Chapter 11 Case”) and was continued as a debtor-in-possession

under Sections 1107 and 1108 of the Bankruptcy Code.

       13.     On May 6, 2019, Wilmington Trust filed a motion seeking the entry of an order

excusing the Receiver’s compliance with Section 543 of the Bankruptcy Code. After careful

consideration, the Debtor determined that permitting the Receiver to remain in place to manage

the Property while the Debtor focused on its efforts to maximize the value of the Property for all

creditors was in the best interests of the Debtor’s estate. Thus, the Debtor did not oppose this
19-11425-mkv        Doc 46     Filed 08/13/19 Entered 08/13/19 20:59:00               Main Document
                                             Pg 10 of 30



motion. On June 4, 2019, the Bankruptcy Court entered an order granting this motion and the

Receiver has continued to manage the Property post-petition.

          14.   On May 24, 2019, Wilmington Trust filed its motion seeking to terminate the

Debtor’s exclusive period within whieh to file a Plan of Reorganization pursuant to section 1121

of the Bankruptcy [Dkt. No. 18]. On August 7,2019, the Bankruptcy Court conducted a eontested

hearing with respect to this motion and, after oral argument, the Bankruptcy Court denied the

motion.

          15.   On May 29, 2019, the Debtor filed its schedules of assets and liabilities and

statement of financial affairs for the Debtor [Dkt. No. 19] and filed an amended statement of

financial affairs on June 13, 2019 [Dkt. No. 26] (collectively, the “Sehedules”).

          16.   The Debtor and Wilmington Trust reached an agreement that Wilmington Trust is

authorized to advance to the receiver the funds necessary for any postpetition expenses or

expenditures for the administration of the Property. On July 18, 2019, Wilmington Trust filed a

motion seeking an order to authorize Wilmington Trust to make protective advances for pre- and

post-petition expenses [Dkt No. 37]. That motion is scheduled to be heard on August 20, 2019.

        17.     No official committee of unsecured creditors or examiner has yet been appointed

by the Office of the United States Trustee for the Southern District of New York (the “U.S.

Trustee”) in the Chapter 11 Case.

C.      The Debtor’s Plan

        18.     The Debtor filed its Plan of Reorganization on July 30,2019 (the “Plan”). The Plan

proposes several alternative transactions designed to determine the true value of the Property in

order to maximize the value of the Debtor’s estate for the benefit of all of its creditors. Specifically,

the Plan proposes that the Debtor, with the help of its Brokers (defined below), will have 120 days
19-11425-mkv      Doc 46      Filed 08/13/19 Entered 08/13/19 20:59:00              Main Document
                                            Pg 11 of 30



from the entry of the Bid Procedures Order to market the Property (the “Marketing Period”) in

order to solicit offers to (i) purchase the Property, (ii) refinance the Debtor’s secured debt or (iii)

invest in the Property. Upon the conclusion of the Marketing Period, the Debtor will conduct an

auction pursuant to the Bid Procedures (the “Auction”) in order to identify the highest and best

offer to purchase the Property. Thereafter, the Debtor shall consider the results of the Marketing

Period and the Auction in order to determine which transaction will maximize the value of the

Debtor’s estate for all creditors and will decide whether to (i) accept the highest and best purchase

price, (ii) refinance the Debtor’s secured debt or (iii) use the proceeds from a refinancing or other

capital raise to reinstate the Debtor’s secured debt pursuant to section 1124 of the Bankruptcy

Code.

        19.    The Debtor will be filing an application, on or before August 19,2019, for authority

to retain one or more real estate brokers (the “Brokers”) to market and solicit offers to purchase

the Property as well as offers to refinance the Debtor’s secured debt.

                                     RELIEF REQUESTED

        20.    By this Motion, the Debtor seeks entry of the Bid Procedures Order, pursuant to

sections 105(a) and 363 of the Bankruptcy Code authorizing it to implement the Bid Procedures,

annexed as Exhibit 1 to the Bid Procedures Order, for the possible sale of the Property. The Debtor

also seeks the authority to sell the Property to the highest and best bidder, free and clear of all

liens, claims and encumbrances.

                                        Marketing Process

        21.    Subject to entry of an order authorizing the retention of the Brokers, the Brokers

may commence the marketing process described above for the Property. Accordingly, it is

important that the Bid Procedures be approved. The Property shall be offered for sale “as is”.
19-11425-mkv          Doc 46       Filed 08/13/19 Entered 08/13/19 20:59:00                     Main Document
                                                 Pg 12 of 30



“where is”, and free and elear of all liens, claims and encumbrances (other than Assumed

Contracts), with any such liens, claims and encumbrances to attach to the proceeds in the order,

priority and extent as they existed on the Petition Date.

                                          Proposed Bid Procedures

         22.      To optimally and expeditiously solicit, receive and evaluate bids in a fair and

accessible manner, the Debtor has developed and proposed the Bid Procedures to govern the sale

of the Property^. The Bid Procedures are designed to encourage all entities to put their best bids

forward and enhance the value to the Debtor’s estate. All parties are directed to review the Bid

Procedures for their specific terms.

         23.      In furtherance of the Bid Procedures Order, the Debtor expects its Brokers will

prepare sales and marketing materials for circulation along with the Bid Procedures to potential

buyers in order to maximize the value of the Property. Interested purchasers may be required to

enter into confidentiality agreements with the Brokers prior to their being provided with

confidential information regarding the Property.

         24.      The Bid Procedures set forth the parameters for which the Debtor will consider bids

for the purchase of the Property. Additionally, the Bid Procedures: (a) set a bid deadline; (b) define

requirements for qualified bids; and (c) set an auction date. The Bid Procedures also recognize

Wilmington Trust’s right to participate in any Auction and to submit a credit bid for the Property.




^ The Debtor shared the proposed Bid Procedures with Wilmington Trust prior to the filing of the Motion. Wilmington
Trust provided the Debtor with preliminary comments, most of which were incorporated in the Bid Procedures.
However, several issues with respect to the Bid Procedures remain as of the filing of the Motion. The Debtor intends
to continue negotiating the procedures with Wilmington Trust and anticipates that the parties will reach agreement on
the Bid Procedures before the hearing date on the motion.
19-11425-mkv       Doc 46      Filed 08/13/19 Entered 08/13/19 20:59:00              Main Document
                                             Pg 13 of 30



        25.     The Plan provides for the sale of the Property contemplated by the Bid Procedures

and, upon the selection of a Successful Bidder, at the conclusion of the Auction, the Debtor may

present the successful bid(s) to the Court for approval.

                                        BASIS FOR RELIEF

I.      The Relief Sought in the Bidding Procedures Order is in the Best Interests of the
        Debtor’s Estate and Should be Approved

        26.     By this motion and the Plan, the Debtor seeks this Court’s authorization to sell the

Property by public auction sale in accordance with the Bid Procedures.

        27.     Courts have made clear that a debtor’s business judgment is entitled to substantial

deference with respect to the procedures to be used in selling assets by the estate. See, e.g.. In re

Integrated Resources, Inc., 147 B.R. 650, 656-57 (Bankr. S.D.N.Y. 1992) (debtor’s negotiated bid

procedures are to be reviewed according to the deferential “business judgment” standard, under

which such procedures and arrangements are “presumptively valid”); In re 995 Fifth Ave. Assocs.,

L.P., 96 B.R. 24, 28 (Bankr. S.D.N.Y. 1989).

        28.    The goal in any proposed sale of property of the estate is to maximize the proceeds

received by the estate. See, e.g.. Integrated Resources, 147 B.R. at 659 (“It is a well-established

principle of bankruptcy law that the . . . [debtors’] duty with respect to such sales is to obtain the

highest price or greatest overall benefit possible for the estate.”) (citation omitted).

       29.     To that end, courts uniformly recognize that procedures intended to enhance

competitive bidding are consistent with the goal of maximizing the value received by the estate

and therefore are appropriate in the context of bankruptcy transactions. See, e.g., id. at 659 (such

procedures “encourage bidding and to maximize the value of the debtor's assets”); In re Financial

News Network, Inc., 126 B.R. 152, 156 (Bankr. S.D.N.Y. 1991) (“court-imposed rules for the
19-11425-mkv       Doc 46     Filed 08/13/19 Entered 08/13/19 20:59:00             Main Document
                                            Pg 14 of 30



disposition of assets ... [should] provide an adequate basis for comparison of offers, and [should]

provide for a fair and efficient resolution of bankrupt estates”).

        30.     The Debtor believes that the Bid Procedures will promote active bidding and will

elicit the best and highest offer available for the Property. The Bid Procedures will allow the

Debtor to conduct the sale in a controlled, fair, and open fashion that will encourage participation

by financially capable bidders who will offer the best bids for the Property, and who can

demonstrate the ability to close a transaetion. The Debtor believes that the Bid Procedures (i) will

encourage competitive bidding, (ii) are consistent with other procedures previously approved by

this District, and (iii) are appropriate under the relevant standards governing auction proceedings

and bidding incentives in bankruptcy cases. See Integrated Resources, 147 B.R. at 659; 995 Fifth

Ave. Assocs., 96 B.R. at 28; see e.g.. In re BearingPoint, Inc., No. 09-10691 (REG) (Bankr.

S.D.N.Y. Apr. 7, 2009) (approving similar bidding procedures); In re Silicon Graphics, Inc., No.

09-11701 (MG) (Bankr. S.D.N.Y. Apr. 3, 2009); In re Steve & Barry's Manhattan LLC, No. 08-

12579 (ALG) (Bankr. S.D.N.Y. Aug. 5, 2008); In re FortunoffFine Jewelry and Silverware, LLC,

No. 08-10353 (JMP) (Bankr. S.D.N.Y. Feb. 22, 2008).

       31.     The Debtor expects to request approval of an Auction process that will last 120

days from the entry of the Bid Procedures Order. The Bid Procedures do not yet provide for the

auction date or bid deadlines, which the Debtor and Wilmington Trust will agree upon prior to the

hearing on this Motion.

       32.     Section 363(b) of the Bankruptcy Code governs the sale of assets outside the

ordinary course of business. Section 363(b)(1) provides, in relevant part, that “[t]he [Debtor], after

notice and hearing, my use, sell or lease, other than in the ordinary course of business, property of

the estate. ...” 11 U.S.C. § 363(b)(1). The terms of such sale are generally within the sound



                                                  8
19-11425-mkv       Doc 46      Filed 08/13/19 Entered 08/13/19 20:59:00              Main Document
                                             Pg 15 of 30



discretion of the debtor. See In re Iridium Operating, LLC, 478 F.3d 452 (2d Cir. 2007) (“In this

Circuit, the sale of the asset of the estate under §363(b) is permissible if the ‘judge determined

[the] §363(b) application expressly fmd[s] from the evidence presented before [him or her] at the

hearing that [there is] a good business reason to grant such an application.’” (citing Comm. Of

Equity Sec. Holders v. Lionel Corp. (In re Lionel Corp.), 722 F. 2d 1063, 1071 (2d Cir. 1983));

In re Thomson McKinnon Sec., Inc., 120 B.R. 301, 307-08 (Bankr. S.D.N.Y. 1990).

        33.     In addition. Section 105(a) of the Bankruptcy Code grants the Court the authority

to “issue any order, process or judgment that is necessary or appropriate to carry out the provisions

of [the Bankruptcy Code].” 11 U.S.C. § 105(a). This provision is “the basis for a broad exercise

of power [by the Court] in the administration of a bankruptcy case.” 2 COLLIER ON

BANKRUPTCY 11105.01 (Alan N. Resnick and Henry J. Sommer Eds., 16^*’ ed.).

        34.     In accordance with Bankruptcy Rule 6004(f)(a), sales of property outside of the

ordinary course of business may be by private sale or by public sale. In practice, the preferred

method is to conduct a public sale which will most often result in a greater number of potential

bidders in the shortest amount of time.

        35.     Here, sound business reasons exist for the proposed sale, which would result in the

sale of substantially all of the Debtor’s assets, and a high bid would benefit the Debtor’s estate and

creditors.

II.     The Property Will Be Sold Free and Clear Of All Liens. Claims and Interests

        36.    Bankruptcy Code Section 363 permits the sale of assets to be free and clear of liens,

claims and interests of an entity in such property if: (a) applicable state law will permit the sale;

(b) such entity consents; (c) the price at which the assets is being sold exceeds the liens, claims

and interests; (d) the security interest in the property is disputed; or (e) the entity with an interest
19-11425-mkv       Doc 46     Filed 08/13/19 Entered 08/13/19 20:59:00               Main Document
                                            Pg 16 of 30


in the last asset being sold could be compelled in a legal or equitable proceeding to accept a money

satisfaction of its interest in and to the property. See 11 U.S.C. § 363(f).

        37.     Since Bankruptcy Code Section 363(f) is drafted in the disjunctive, satisfaction of

any one of its five requirements will suffice to approve the sale of the Property “free and clear” of

liens, claims, encumbrances and interests (other than the Assumed Contracts). See 11 U.S.C. §

363(f); In re Metroplex on the Atl, LLC, 545 B.R. 786, 792 (Bankr. E.D.N.Y. 2016) (“[t]he

language of this section is disjunctive; thus, only one of the conditions set forth in § 363(f) need

be satisfied in order to sell the property free and clear of claims and interests”); Mich. Employment

Sec. Comm'n v. Wolverine Radio Co. (In re Wolverine Radio Co.), 930 F.2d 1132, 1147 n.24 (6th

Cir. 1991) (recognizing that Section 363(f) of the Bankruptcy Code is written in disjunctive, and

holding that Court may approve sale “free and clear” provided that at least one subsection of

Section 363(f) is met).

       38.     Here, as reflected in the Bid Procedures, the sale of the Property is being conducted

pursuant to, inter alia, Bankruptcy Code Section 363(f), but the sale of the Property will be effected

subject to the Assumed Leases. All liens will attach to the sale proceeds in the same order and

priority as they existed on the Debtor’s Petition Date.

III.   The Successful Bidder Should Be Afforded Protection Under Bankruptcy Code
       Section 363(m)

       39.     Bankruptcy Code Section 363(m) affords protection to a good faith purchaser in

any interest in property purchased from an estate, whether the sale conducted is later reversed or

modified on appeal. Specifically, Bankruptcy Code Section 363(m) provides as follows:

               The reversal or modification on appeal of an authorization under
               subsection (b) or (c) of this section of a sale or lease of property does
               not affect the validity of a sale or lease under such authorization to
               an entity that purchased or leased such property in good faith,
               whether or not such entity knew of the pendency of the appeal,


                                                  10
19-11425-mkv      Doc 46     Filed 08/13/19 Entered 08/13/19 20:59:00              Main Document
                                           Pg 17 of 30


               unless such authorization and such sale or lease were stayed pending
               appeal.

11 U.S.C. § 363(m). See Allstate Ins. Co. v. Hughes, 174 B.R. 884, 888 (Bankr. S.D.N.Y. 1994)

(“Section 363(m)...provides that good faith transfers of property will not be affected by the reversal

or modification on appeal of an unstayed order, whether or not the transferee knew of the pendency

of the appeal”); In re Stein & Day, Inc., 113 B.R. 157, 162 (Bankr. S.D.N.Y. 1990) (“good faith

purchasers are protected from the reversal of a sale on appeal unless there is a stay pending

appeal”).

       40.     The Second Circuit has held that a party would have to show fraud or collusion

between a buyer and the debtor in possession or trustee in order to demonstrate a lack of good

faith. See Kabro Assoc, of West Islip, LLC v. Colony Hill Assocs. (In re Colony Hill Assocs.), 111

F.3d 269, 276 (2d Cir. 1997) (citations omitted) (“[tjypically the misconduct that would destroy a

purchaser's good faith status at a judicial sale involves fraud, collusion between the purchaser and

other bidders or the trustee, or an attempt to take grossly unfair advantage of other bidders”); see

also In re Bakalis, 220 B.R. 525, 537 (Bankr. E.D.N.Y. 1998).

       41.     Provided the Debtor elects, in accordance with the Plan, to sell the Property, subject

to Court approval, the Property will be sold at a public auction sale. The sale process will be

conducted at arm’s length through an independent process. As such, the Debtor respectfully

submits that the successful bidder should be afforded good faith purchaser status under Bankruptcy

Code Section 363(m).

                                         CONCLUSION

       42.     Thus, the Bid Procedures are reasonable, appropriate, and within the Debtor’s

sound business judgment under the circumstances because the Bid Procedures are designed to

maximize the value to be received by the Debtor’s estate.


                                                 11
19-11425-mkv       Doc 46     Filed 08/13/19 Entered 08/13/19 20:59:00             Main Document
                                            Pg 18 of 30


        43.    The Debtor has served this application on the Office of the United States Trustee,

Wilmington Trust, Titan Capital, the holders of twenty largest unsecured claims, and all parties

who have filed notices of appearance in this chapter 11 case. The Debtor respectfully submits that

such service be deemed appropriate and sufficient under the circumstances.

       44.     No prior application for the relief sought has been made by the Debtor to this or

any other court.

       WHEREFORE, the Debtor respectfully requests that this Court enter the Order granting

the relief requested herein and such other and further relief as the Court deems just and appropriate.

Dated; August 13, 2019
       New York, New York                      Respectfully submitted,

                                               HERRICK, FEINSTEIN LLP


                                              Bv:/s/ Steven B. Smith
                                                 Steven B. Smith
                                                 Meaghan Millan
                                                 2 Park Avenue
                                                 New York, NY 10016
                                                 Tel: (212) 592-1474
                                                 Fax: (212) 545-2345
                                                 ssmith@herrick.com




                                                 12
19-11425-mkv   Doc 46   Filed 08/13/19 Entered 08/13/19 20:59:00   Main Document
                                      Pg 19 of 30




                        EXHIBIT A
19-11425-mkv           Doc 46      Filed 08/13/19 Entered 08/13/19 20:59:00                     Main Document
                                                 Pg 20 of 30



 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK

 In re:
                                                                        Chapter 11
 C.T.W. REALTY CORE.,
                                                                        Case No. 19-11425 (MKV)
                                    Debtor.



              ORDER (I) APPROVING BID PROCEDURES FOR THE SALE
      OF THE DEBTOR’S PROPERTY AND HH AUTHORIZING THE AUCTION SALE
              Upon the motion (the “Motion”)' of C.T.W. Realty Corp., the above-captioned debtor

(the “Debtor”) for the entry of an order (i) approving the Bid Procedures for the sale of the real

property located at 55-59 Chrystie Street, New York, NY 10002 (the “Property”) and (ii)

authorizing the auction sale, all as more fiilly set forth in the Motion; and the Court having

jurisdiction to consider the Motion and the relief requested therein pursuant to 28 U.S.C. §§157

and 1334; and consideration of the Motion and the relief requested therein being a core

proceeding pursuant to 28 U.S.C. § 157(b)(2); and venue being proper pursuant to 28 U.S.C.

§§1408 and 1409; and it appearing that the relief requested in the Motion is in the best interests

of the Debtor’s estate, its creditors, and other parties in interest; and the Debtor having provided

adequate and appropriate notice of the Motion; and a hearing on the Motion having been held

on September 12, 2019; and after due deliberation and sufficient cause appearing therefor, it is

HEREBY ORDERED THAT:

              1.    The Motion is granted to the extent provided herein.




  Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to them in the Motion.



HF 12894976V. I
19-11425-mkv              Doc 46    Filed 08/13/19 Entered 08/13/19 20:59:00            Main Document
                                                  Pg 21 of 30



                  2.   The Bid Procedures attached hereto as Exhibit 1 are hereby approved and the

 Debtor is authorized to conduct the auction sale of the Property in accordance with the Bid

 Procedures.

              3.       The Debtor is authorized to take all actions necessary to effectuate the relief

 granted pursuant to this Order in accordance with the Motion.

              4.       Notwithstanding Bankruptcy Rule 6004 or otherwise, this Order shall be

effective and enforceable immediately upon entry and its provisions shall be self-executing.

              5.       The Court retains jurisdiction with respect to all matters arising from or related

to the implementation of this Order.

Dated; New York, New York
       September_, 2019


                                                     Honorable Mary Kay Vyskocil
                                                     United States Bankruptcy Judge




HF 12894976V, i
19-11425-mkv   Doc 46   Filed 08/13/19 Entered 08/13/19 20:59:00   Main Document
                                      Pg 22 of 30




                        EXHIBIT 1
19-11425-mkv          Doc 46       Filed 08/13/19 Entered 08/13/19 20:59:00                     Main Document
                                                 Pg 23 of 30



HERRICK, FEINSTEIN LLP
Steven B. Smith
Meaghan Millan
2 Park Avenue
New York, NY 10016
Telephone; (212) 592-1400
Facsimile: (212) 592-1500

Counselfor Debtor and Debtor-In-Possession

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

In re;
                                                                        Chapter 11
C.T.W. REALTY CORP.,
                                                                        Case No. 19-11425 (MKV)
                                    Debtor.



                                             BID PROCEDURES'

       The following bid procedures and terms of sale (the “Bid Procedures”) shall govern the
sale auction process for that certain commercial real property located at 55-59 Chrystie Street,
New York, New York 10002 (the “Property”).

       The Sale is being made pursuant to a chapter 11 plan (the “Plan”) filed in connection
with the Chapter 11 bankruptcy case of C.T.W. Realty Corp. (the “Debtor”) pending before the
United States Bankruptcy Court for the Southern District of New York (the “Bankruptcy
Court”) under case number 19-11425 (MKV). The sale of the Property is being conducted
pursuant to, inter alia. Bankruptcy Code Sections 363(b), (d), (f), (k) and (m), 365, 1123(a)(5),
1123(b)(4), and 1146(a) and is subject to confirmation of the Plan. The seller shall be the
Debtor. References to the “Debtor” below shall mean such authorized representative under the
Plan or other order of the Bankruptcy Court.

1.       Qualified Bidder Status

       Any potential individual, partnership or entity that wishes to tender an offer or bid to
purchase the Property must demonstrate to the satisfaction of the Debtor that such potential bidder
is a “Qualified Bidder.” A Qualified Bidder is a potential bidder who no later than January [__],
2020 (the “Bid Deadline”) delivers so as to be actually received (including by email) by: (a) the
Debtor’s retained real estate broker (the “Broker”), (b) counsel to the Debtor, Herrick, Feinstein
LLP, 2 Park Avenue, 22"^* Floor, New York, New York 10016, Attention: Steven B. Smith, email:
ssmith@herrick.com and (c) counsel to Wilmington Trust, N.A., as Trustee for the Benefit of the

' Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to such terms in the Plan.
19-11425-mkv     Doc 46     Filed 08/13/19 Entered 08/13/19 20:59:00              Main Document
                                          Pg 24 of 30



Holders of LCCM 2017-LC26 Mortgage Trust Commercial Mortgage Pass-Through Certificates,
Series 2017-LC26 (“Wilmington Trust”), Perkins Coie LLP, 1155 Avenue of the Americas, 22'’‘*
Floor, New York, New York, 10036, Attention: Gary F. Eisenberg, email:
geisenberg@perkinscoie.com the following:

a.     A written and signed irrevocable and binding offer (the “Qualifying Statement”) that:

       (i)    fully discloses the identity of each person or entity that is bidding for the Property
              (the “Bidder”). The Bidder must fully disclose all persons or entities that may be
              participating with the Bidder including the identity of any partner, member, equity
              holder or financial backer of the Bidder and the terms of any such participation;

      (ii)    includes the Bidder's address, e-mail address and telephone number where
              the Bidder may be contacted along with its counsel's information;

      (iii)   states that the Bidder is financially able and interested in acquiring the
              Property for the cash price of its offer without any contingencies as to
              financing and/or additional due diligence of any kind whatsoever, except as
              provided herein;

      (iv)    contains a signed acknowledgment that any bid by the Bidder shall not be
              contingent upon such Bidder obtaining financing;

      (v)     contains a signed acknowledgment that the Bidder will be bound by its bid and the
              representation and statements made in the Qualifying Statement until seven (7) days
              after the Closing Date (defined herein) or until such bid is rejected in writing by the
              Debtor, in consultation with Wilmington Trust;

      (vi)    is accompanied by a signed confidentially agreement with respect to all aspects of
              the Sale in a form to be provided by the Debtor or the Broker, which agreement
              shall be reasonably acceptable to Wilmington Trust;

      (vii)   is accompanied by financial information which fairly and reasonably demonstrates
              the source of the Bidder's ability to close on the purchase of the Property as the case
              may be in the amount of its bid in the event that the Bidder is accepted by the Debtor
              as the Successful Bidder (as defined herein), subject to approval of the Bankruptcy
              Court;

      (viii) is accompanied by evidence that a good faith deposit in the amount of five
             percent (5%) of its bid in immediately available funds (the “Deposit”), which
19-11425-mkv    Doc 46      Filed 08/13/19 Entered 08/13/19 20:59:00             Main Document
                                          Pg 25 of 30


             Deposit shall be made by wire transfer to an attorney escrow account designated
             by the Debtor pursuant to wire instructions to be provided; and

      (ix)   contains other information reasonably requested by the Debtor.

b.    An executed original of these Bid Procedures in which the Bidder agrees and acknowledges
      that it will be irrevocably bound by each of the terms herein including the following:

      (i)    The Bidder expressly acknowledges that it has relied solely on its own independent
             due diligence, investigation, analysis and valuations of the Property and that it did
             not rely upon any oral or written statements, representations, warranties, promises
             or guarantees whatsoever, whether expressed or implied with respect to the
             Property from the Debtor, Wilmington Trust, their professionals, the Broker, and
             their agents and/or representatives.

      (ii)    The Debtor, its professionals, agents and representatives and the Broker and its
              agents and representatives, and Wilmington Trust and its professionals, agents and
              representatives, have not made, and do not make (and no Contract defined below,
              will contain), any representations as to the physical condition, rents, leases,
              expenses, zoning, development, operations, value of the land of the Property, if any,
              or any other matter or thing affecting or related to the Property, which might be
             pertinent to the purchase of the Property, including, without limitation, (i) the
             current or future real estate tax liability, assessment or valuation of the Property;
             (ii) the potential qualification of the Property for any and all benefits conferred by
             or available under federal, state, city or municipal laws, whether for subsidies,
             special real estate tax treatment, insurance, mortgages, or any other benefits,
             whether similar or dissimilar to those enumerated; (iii) the compliance or non-
             compliance of the Property, in its current or any future state, with applicable present
             or future zoning ordinances or other land use law or regulation, or the ability to
             obtain a change in the zoning or use, or a variance in respect to the Property; (iv)
             the availability of any financing for the purchase, alteration, rehabilitation,
             development or operation of the Property from any source, including, but not
             limited to, any state, city or federal government or institutional lender; (v) the
             current or future use of the Property; (vi) the present and future condition and
             operating state of any and all machinery or equipment on the Property, if any,
             and the present or future structural and physical condition of any building
             thereon or its suitability for rehabilitation or renovation; (vii) the ownership or
             state of title of any personal property on the Property; (viii) the presence or
             absence of any laws, ordinances, rules or regulations issued by any
             governmental authority, agency or board and any violations thereof; (ix) any
             present or future issues concerning subdivision or non-subdivision of the
             Property; or (x) the compliance or non-compliance with environmental laws and
             the presence or absence of underground fuel storage tanks, any asbestos or other
             hazardous materials anywhere on the Property.

     (iii)   The Bidder expressly acknowledges that any and all of its incurred expenses
             concerning any due diligence, such as obtaining title reports or environmental
19-11425-mkv     Doc 46      Filed 08/13/19 Entered 08/13/19 20:59:00             Main Document
                                           Pg 26 of 30


              inspections, shall be the sole responsibility of the Bidder, and under no
              circumstances shall the Debtor, its estate, the Broker, Wilmington Trust or their
              professionals be responsible to pay such expenses.

      (iv)    The Bidder expressly acknowledges that the Bidder will be responsible for
              completion of any required transfer taxes and any ACRIS forms or applicable
              recording documents, any required New York State real property transfer tax forms,
              if required, and fees and taxes associated in connection therewith and the
              transactions hereunder.

      (v)     The Bidder expressly acknowledges that Time Is Of The Essence with respect to
              the Bidder's obligation to pay the Deposit (defined herein) and the balance of the
              purchase price on the Closing Date (defined herein), and that any failure by the
              Bidder to pay the balance of the purchase price on the Closing Date will result in
              the Debtor retaining the Deposit as liquidated damages as an asset of the Debtor’s
              estate, and the termination of the Bidder's right to acquire the Property.

     (vi)     The Bidder expressly acknowledges that Time Is Of The Essence as to the Bidder
              to perform all of the obligations required on its part in accordance with the Bid
              Procedures.

     (vii)    The Bidder expressly acknowledges that the Debtor, in consultation with
              Wilmington Trust and subject to Wilmington Trust’s consent, not to be
              unreasonably withheld, may elect to prepare a contract of sale (the “Contract”) for
              the Property. The template form of Contract if prepared will be provided to each
              Bidder and filed with the Bankruptcy Court, and each Bidder acknowledges that it
              is encouraged to utilize this template in its submissions of both a redlined and clean
              copy of their Contract, and that material deviations from the Contract will be a
              factor in the Debtor’s determination (in consultation with Wilmington Trust) of
              what is the Opening Bid (as defined in Section 11 below) and the Successful Bid (as
              defined in Section III(j) below).

     (viii)   The Bidder expressly acknowledges that no offer or bid for the Property shall be
              deemed accepted by, or binding upon, the Debtor’s estate unless and until such
              offer or bid is accepted in writing by the Debtor and approved by Order of the
              Bankruptcy Court.

     (ix)     In the event that the Bidder is selected as the highest and best bid at the Auction,
              such Bidder expressly acknowledges that it must close on the purchase of the
              Property on a date (the “Closing Date”) which is not later than ten (10) days after
              the Auction Date or as soon as is reasonably practicable thereafter. The Auction
              shall be subject to entry of an Order of the Court confirming the sale of the Property
              to the applicable Successful Bidder (hereinafter defined) (the “Sale Confirmation
              Order”). The closing shall take place at the office of the Debtor’s counsel.

     (x)      The Successful Bidder shall be obligated to close on the purchase of the Property
              and there is no contingency of any kind or nature that will permit the Successful
19-11425-mkv     Doc 46     Filed 08/13/19 Entered 08/13/19 20:59:00              Main Document
                                          Pg 27 of 30


              Bidder to avoid its obligations under these Bid Procedures. Anything to the
              contrary contained in these Bid Procedures notwithstanding, the Debtor, with the
              prior written consent of Wilmington Trust, which consent shall not be unreasonably
              withheld, shall have the right to adjourn the Closing Date in order to remedy any
              defect to title that is not resolved by the order approving the Sale, but nothing herein
              or any adjournment shall impose on Wilmington Trust any obligation to take any
              action or make any advance with respect to any effort by the Debtor to remedy any
              title defect.

      (xi)    The Bidder expressly acknowledges and agrees that in the event that another
              person or entity is selected as the Successful Bidder but fails to timely tender the
              Deposit or otherwise perform its obligations under these Bid Procedures, the
              Debtor, with either (i) the prior written consent of Wilmington Trust or (ii) prior
              order of the Bankruptcy Court (subject to Wilmington Trust’s reservation of its
              rights and any valid objection it may have), may contact the Next Highest Bidder
              (hereinafter defined) and sell the Property to the Next Highest Bidder without
              any further notice (other than to Wilmington Trust) or further approval of the
              Bankruptcy Court (subject to Wilmington Trust’s reservation of its rights and
              any valid objection it may have), without giving credit for the Deposit or
              Additional Deposit (hereinafter defined) and it shall be forfeited by the
              Successful Bidder, and upon such other terms and conditions as the Debtor
              deems appropriate in its reasonable business judgment and with either (i) the
              prior written consent of Wilmington Trust or (ii) prior order of the Bankruptcy
              Court (subject to Wilmington Trust’s reservation of its rights and any valid
              objection it may have). Thereafter, the Next Highest Bidder shall be deemed for
              all benefits and obligations to be the Successful Bidder and shall comply with
              the terms, conditions, and obligations set forth herein and the related documents
              and order of the Bankruptcy Court.

     (xii)    The Bidder expressly acknowledges that the Property is being sold in accordance
              with the Plan and pursuant to 11 U.S.C. § 363(b), (d), (f), (k) and (m), “AS IS”.
              “WHERE IS” IN ITS CURRENT CONDITION. WITHOUT ANY
              REPRESENTATIONS. COVENANTS. GUARANTEES OR WARRANTIES
              OF ANY KIND OR NATURE WHATSOEVER, and free and clear of any liens,
              claims or encumbrances of whatever kind or nature (other than the Assumed
              Contracts), with such liens, if any, to attach to the proceeds of sale, and is subject
              to among other things (a) any state of facts that an accurate survey may show; (b)
              any covenants, restrictions and easements of record; (c) any state of facts a physical
              inspection may show; and (d) any building or zoning ordinances or any other
              applicable municipal regulations and violations thereof; and (e) environmental
              conditions. Notwithstanding the foregoing sentence, the Property shall be sold
              subject to the terms of the Assumed Leases.

     (xiii)   The Bidder aeknowledges that its Bid shall include the payment of any and all cure
              costs as required under section 365 of the Bankruptcy Code in connection with the
              assumption of any Assumed Contracts that constitute part of the Property subject
              to the Bid. The Bidder shall deliver information that can be publicly filed and/or
19-11425-mkv       Doc 46     Filed 08/13/19 Entered 08/13/19 20:59:00             Main Document
                                            Pg 28 of 30


                disseminated representing that the Bidder has the financial wherewithal to satisfy
                cure and adequate assurance requirements with respect to the assumption of any
                Executory Contracts under the Bankruptcy Code.

        (xiv)   The Bidder expressly acknowledges and agrees to otherwise be bound by all the
                terms of the Bid Procedures.

II.     Opening Bid/Minimum Bid

       The Qualified Bidder that, in the Debtor’s reasonable business judgment in consultation
with Wilmington Trust, has bid the highest and best amount for the purchase of the Property
shall be deemed to have submitted the opening bid for the Property at the Auction Sale (the
“Opening Bid”).

        Notwithstanding the foregoing, the Debtor reserves the right to set the Opening Bid to
be announced at or prior to the commencement of the Auction (the “Minimum Bid”);
provided, that such Minimum Bid shall not apply to Wilmington Trust’s right to submit a
credit bid in any amount that it chooses in its discretion. The Debtor reserves the right to
alter the Minimum Bid after consultation with Wilmington Trust at or prior to the Auction.

III.    The Auction

         In the event that the Debtor receives by the Bid Deadline one or more bids that it deems in
its discretion to constitute Qualified Bids, the Debtor, with the assistance of its Broker, shall
conduct a public auction (the “Auction”) with respect to the Property on January [_], 2020 (the
“Auction Date”). The Auction shall take place at the offices of Herrick, Feinstein LLP, 2 Park
Avenue, New York, NY 10016, or such other place and time in New York City as the Debtor shall
(after consultation with Wilmington Trust) notify all Qualified Bidders and other invitees via e-mail
or facsimile not later than one (1) business day before the Auction Date. The Auction may be adjourned
for up to one week such that it occurs on or before January [23], 2020 with the prior consent of
Wilmington Trust, which consent shall not be unreasonably withheld, or order of the Bankruptcy
Court. If, however, no Qualified Bid is received by the Bid Deadline, then the Auction will not be
held. The Auction shall be governed by the following procedures:

       a.       Only authorized representatives and respective counsel of each of the
                Qualified Bidders, the Debtor and Wilmington Trust shall be permitted to
                attend and participate at the Auction;

       b.       Only the Qualified Bidders shall be entitled to make any subsequent bids at
                the Auction;

       c.       At the Auction, Wilmington Trust shall be entitled to credit bid (in one or
                more bids) up to the amount of its Secured Claim as of the Auction Date;

       d.       Each Qualified Bidder shall be required to confirm under oath that it has not
                engaged in any collusion with respect to the bidding or the Auction;

       e.       Bidding shall commence at the amount of the highest and best Qualified
                Bid submitted by the Qualified Bidders by the Bid Deadline;
19-11425-mkv   Doc 46   Filed 08/13/19 Entered 08/13/19 20:59:00            Main Document
                                      Pg 29 of 30


      f.   The Qualified Bidders shall participate in person at the Auction, through a
           duly authorized representative with authority to bind the entity;

      g.   The Auction will be conducted so that each Qualified Bidder will be
           informed of the previous bid;

      h.   The minimum initial overbid at the Auction shall be $50,000;

      i.   Qualified Bidders may submit successive bids in increments of at least
           $50,000;

     j.    The Auction shall continue until there is only one offer that the Debtor, in
           consultation with Wilmington Trust, determines, subject to Bankruptcy
           Court approval, is the highest and best offer submitted at the Auction from
           among the Qualified Bidders (the “Successful Bid”). The bidder which
           submitted such Successful Bid shall become the “Successful Bidder”:

      k.   At the end of the Auction, the Debtor shall also announce the next highest
           and otherwise best offer after the Successful Bid (the “Next Highest Bid”
           and the Qualified Bidder that submitted such bid, the “Next Highest
           Bidder”):

      l.   Deposits submitted by the Qualified Bidders who do not become           the
           Successful Bidder shall be returned by the Debtor within four           (4)
           business days after (i) the Auction is consummated with                 the
           Successful Bidder or (ii) the Debtor has determined not to sell         the
           Property;

     m.    The Successful Bidder shall within three (3) business days after the
           Auction increase the Deposit as necessary to an amount equal to five
           percent (5%) of its final bid at the Auction (the “Additional Deposit”)
           with Time Being Of The Essence as to the Successful Bidder’s
           obligation to increase the Deposit;

     n.    All Qualified Bidders at the Auction shall be deemed to have
           consented to the core jurisdiction of the Bankruptcy Court and waived
           any right to a jury trial in connection with any disputes relating to the
           Auction and these Bid Procedures;

     o.    Once the Successful Bidder is identified, the Debtor may, consistent
           with the Plan, submit the Successful Bid for approval by the
           Bankruptcy Court; and

     p.    The Auction shall be transcribed by a court reporter and all Qualified
           Bidders will be required to sign in and identify their attendance with
           the court reporter.
19-11425-mkv       Doc 46    Filed 08/13/19 Entered 08/13/19 20:59:00           Main Document
                                           Pg 30 of 30


IV,       Miscellaneous

        a.     The Debtor, in consultation with Wilmington Trust, reserves the right to reject any
offeror or bidder, who in the Debtor’s reasonable business judgment, is believed not financially
capable of consummating the purchase of the Property. The Debtor, consistent with the Plan and
Wilmington Trust’s right to object thereto, reserves the right to withdraw the Property from sale
as it deems necessary or appropriate in its reasonable business judgment.

         b.     Nothing contained in these Bid Procedures is intended to supersede or alter any
provisions of title 11 of the United States Code (the “Bankruptcy Code”) or otherwise interfere
with the jurisdiction of the Bankruptcy Court. All of the terms and conditions set forth in these
Bid Procedures are subject to modification as may be directed by the Debtor, with the prior consent
of Wilmington Trust or by the Bankruptcy Court. The Debtor, with the prior consent of
Wilmington Trust, and upon notification to the Office of the United States Trustee, reserves the
right to modify the Bid Procedures to maintain consistency with the provisions of the Bankruptcy
Code and/or prior orders of the Bankruptcy Court.

        c.      With respect to any of the foregoing provisions where the Debtor is permitted to
act in consultation with Wilmington Trust, in the event that Wilmington Trust does not agree with
the Debtor’s determination, the dispute may be submitted to the Bankruptcy Court for
determination.

       d.     For the avoidance of any doubt, Wilmington Trust shall be deemed a Qualified
Bidder. In addition, nothing contained herein shall be deemed to constitute Wilmington Trust’s
acceptance of any plan, lack of objection to any disclosure statement or other waiver or
postponement of any right or remedy that Wilmington Trust has or may have.

        e.      These Bid Procedures may be modified so as to be consistent with the terms of the
Plan and Qualified Bidders will be notified of such modifications on or prior to the commencement
of the Auction.

I have read these Bid Procedures and agree to be bound by them. (Please print clearly)

Date;                                                   ____________________________

Bidder:

Signature:

Title:

Address:

E-Mail:

Phone Number:

Attorney Info;
